Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 8, 2016

                                    No. 04-16-00090-CR

                                   Jose Flores FRANCO,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                 From the 112th Judicial District Court, Sutton County, Texas
                                    Trial Court No. 2355
                          Honorable Pedro Gomez, Judge Presiding


                                       ORDER
        Court reporter Tammy C. Watkins has filed a notification of late reporter’s record,
requesting additional time to complete the reporter’s record. We grant her request and ORDER
her to file the reporter’s record on or before May 6, 2016. NO FURTHER EXTENSIONS WILL
BE GRANTED.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court